MEMORANDUM **
Gladys Mijangos-Blanco, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order affirming an immigration judge’s order denying her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
Mijangos-Blanco’s substantive due process claim fails because she cannot establish a protected interest in the discretionary relief of cancellation of removal. See Tovar-Landin v. Ashcroft, 361 F.3d 1164, 1167 (9th Cir.2004) (“aliens have no fundamental right to discretionary relief from removal for purposes of due process”).
Mijangos-Blanco’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.